            Case 2:20-cv-00870-BJR-MLP Document 24 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   STEPHEN CHARLES VALDEZ,

 9                                  Plaintiff,             Case No. C20-870-BJR-MLP

10          v.
                                                           MINUTE ORDER
11   KIMBERLY PARKER, et al.,

12                                  Defendants.

13
            The following Minute Order is made by direction of the Court, the Honorable Michelle L.
14
     Peterson, United States Magistrate Judge:
15
            On February 22, 2021, Defendants filed a motion for summary judgment in this action.
16
     (Dkt. # 14.) Defendants failed, however, to assign a noting date to the motion as required by the
17
     local rules of this Court. Pursuant to Local Civil Rule (LCR) 7(b)(1), a movant must include in
18
     the caption of its motion the date the motion is to be noted for consideration on the Court’s
19
     motion calendar. LCR (d)(3) provides that motions for summary judgment are to be noted on a
20
     date no earlier than the fourth Friday after filing and service of the motion.
21
            Rather than strike Defendants’ motion for failure to comply with the local rules, the
22
     Court will simply note the motion itself. In order to ensure Plaintiff has adequate time to file a
23
     MINUTE ORDER - 1
            Case 2:20-cv-00870-BJR-MLP Document 24 Filed 03/02/21 Page 2 of 2




 1   response, the Court will note Defendants’ motion for four Fridays from the date on which this

 2   Minute Order is issued. Accordingly, Defendants’ summary judgment motion (dkt. # 14) is

 3   NOTED on the Court’s calendar for consideration on March 26, 2021. This means Plaintiff’s

 4   response to the motion must be filed and served not later than March 22, 2021. The Snohomish

 5   County Prosecuting Attorney’s Office is advised that future motions which fail to comply with

 6   the local rules of this Court will be immediately stricken.

 7          DATED this 2nd day of March, 2021.

 8                                                 WILLIAM McCOOL, Clerk

 9                                                 By s/Michael Williams
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     MINUTE ORDER - 2
